Title: To James Madison from George Joy, 19 December 1808
From: Joy, George
To: Madison, James



Dear Sir,
London 19th: Decr. 1808

I filled a sheet for you Pr Snake Sloop Packett on the 13th: and I have great mind to confine all my future letters within that Compass, as some of my friends do within a Page; for ’tis useless to be harping on a Subject, however it may occupy one’s thoughts, where little can be added to what has already been said & perhaps previously anticipated.  Besides I hate a Spintext that leaves nothing to be inferred.
I cannot however abandon the Subject of my late Letters.  I spent an hour with Mr: Pinkney yesterday; when he told me what he expected would be the Substance of the President’s Message now daily looked for: among other things a Strong Recommendation to perseverance in the System of Seclusion, without which he doubts if we can be a People long; and by the Aid of which we may revert to a position of health and Vigour from which we had begun to migrate, and with no small Strides, to the more imbecile tho’ wealthier Paths of Luxury & Corruption.  It is not without a due Consideration of the Inconveniences attending this Project that I see in it the Rock of our political Salvation, but good God, is it a new thing for a State to be reduced to a choice of difficulties; Is a People progressing towards a Land of Milk & Honey to murmur at their Guides because they cannot furnish them on the Road with some pernicious Luxury that they have left behind?  "The Embargo is an Evil."  Whoever said it was not an Evil?  ’Tis sufficient to shew that ’tis the best measure within the Choice of the Govt: even Justice, immutable in it’s Essence is not unfrequently a subject of modification.  The vera Lex, constans, Sempiterna is moulded by the Stern Law of necessity and that becomes under certain Circumstances the recta Ratio which before those Circumstances occured would have been short of common Honesty.  I hope Politics feel no disparagement in a Comparison with Justice.  And here, if I must write what first comes into my head, I must quote the Title of a Chapter in Gil Blas which diverted me when a Boy and has very often occurred to me Since "De ce qui fit Gil Blas, ne pouvant faire mieux .
The two great Objects of Regret and difficulty in the Plan of Seclusion are the Navy and the Treasury.  In the management of the former I cannot but see a culpable Parsimony in the present Administration.  I don’t object to your Gun Boats.  On the contrary, I think them a good thing for defence, and defence is the main Object; but defence against a vulnerable Enemy consists in the means of annoying him; to say nothing of the Efficacy of such means in preventing Insult of which the U. S. Surely cannot be at a Loss to judge from the want of them; and with all the Naval Superiority of this Country, I doubt much if the West India Merchants would have carried their point with the Govt: here, (if the U. S. had been provided with a Naval force equal to their undoubted abilities,) or even have dared to agitate the Subject.  I know that on a Calculation of Dollars & Cents the Erection and Subsistence of a Navy would have a terrific Appearance at the Treasury, and fine Spun Estimates would be made between the Expence and the Saving.  There is a great deal too much of this higgling for pence in our Country; and it is inconceivable that the opportunity should have been lost of strengthening all the vulnerable points of Attack when the Embargo placed so much Labor, and so cheap Sustenance, at the disposal of the Govt: by the discharge of Seamen and the reduced Price of Provisions.  I am no more disposed than Mr: Jefferson to trust ambitious Potentates with idle Armies and full Treasuries; but what is the use of an elective Govt:, if it cannot be trusted with the means of defence Sufficient to repel, or at least to avoid inviting Attack; or what the use of a commanding view of the whole ground, if you cannot command a Shillling to defend it.  I cannot imagine that Mr: Jefferson is himself terrified at the Expence necessary to put the Country in a respectable State; tho’ he appears to me to have always feared risking his popularity by a due exertion of his influence on this point, and I have no hesitation to say that if the views of the Executive in this Respect may be thwarted, by a pitiful Sparing of 10d., in the Expence of a fortress, originating in some Corner of the Union remote from danger, perhaps in some Demagogue ing the heart of his Constituents, by it’s treasure, to oppose--not the Govt: but its immediate Administrators; then is the Constitution incompetent to it’s proper Object; and it is more desireable to amend it here than in it’s treason Laws; for on your powers of defence either in the Shape of prevention or Repulsion may very soon depend the peace of the Country; and that notwithstanding, your dignified Retirement within yourselves.  ’Tis here indeed, more than for anything to be got by it on the Ocean, that a Navy is wanting.  ’Tis this that takes it out of the Catalogue of Subjects of pecuniary Estimate; unless we are ready to measure the essential Rights and independence of the Country by this Tariff; for if Buonaparté succeed in the work he has cut out for himself in Europe; he will try his System of Bribery here.  He will say to the old King, or perhaps a new one, par nobile Sire our brother, you have Ships and I have Men.  Let us divide this goodly heritage.  If the Nation should have sense enough to see, and firmness enough to resist, this Pian for Seizing all; it does not follow that She would incur a new War to prevent the Duke of Istria, or Dalmatia, or some other of his Myrmidons, from perching upon Florida.  20 Sail of the Line would do more to prevent this than could be done afterwards, perhaps at twice the Expence, to prevent his incursion into Louisiana, and so on.  And as a Navy cannot be created on the Spur of occasion; it is matter of serious Regret that it was not already in greater forwardness when the natural generation of Seamen  a mercantile Marine, is of necessity obstructed.  I hope Something will be done to keep those you have within the Call of the State; and this leads me to the Treasury which Shall be the Subject of another Sheet.  Meantime I rest, very truly, Dear sir, Your friend & Servt:

Geo: Joy

